DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities (for convenience, paragraph references reflect the PG Pub version of the specification). Appropriate correction is required:
Reference characters "173" (Paragraph 0092) and "50" (Paragraphs 0058-0059) have both been used to designate “Opening”;
Reference character “42” has been used to designate both “latches” (Paragraph 0068) and “Supporting Elements” (All other paragraphs, see 0046 for example).  
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
 “An opening element” in Claim 4, because (A) the term “opening element” is a generic placeholder, see above; (B) “opening” designates a function (i.e. to open) performed by the device, and (C) no additional structure is specified, to support the claimed function of “opening element ” – in effect the language is equivalent to a “means for opening.”  In terms of specification support, the specification points to a “a grasping element” in Paragraph 0053 which defines the element as “pincers” or the equivalent. (See related 35 USC 112a or b discussion, below.)
“Opening Mechanism” in Claim 4, because (A) the term “Mechanism” is a generic placeholder, see above; (B) “Opening” designates a function (i.e. to open) performed by the device, and (C) no additional structure is specified, to support the claimed function of “the opening mechanism” – in effect the language is equivalent to an external structure outside of the container that opens the container.  In terms of specification support, the specification points to a “an opening mechanism”  which in Paragraph 0035 of the specification is defined as a special tip, foil, covering or the like. (See related 35 USC 112a-b discussion, below.)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f)  they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 4 rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Because (A) the Inventor has not provided direction (for example, with respect to “the opening element”), 
(B) no working examples have been disclosed, to show “the opening element,” and…
(C) the breadth of the claims (Claims 4-5, 11-14), undue experimentation would be required for a person of ordinary skill in the art, in order to make or use the invention.
Claims 5, and 11-14 are rejected under 35 U.S.C. 112(a) as depending from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The phrase  “an opening element more rigid than the rest of the foil seal” in claim 4 (Page 2, Claim 4) is indefinite for at least one of the following reasons:
“more rigid” is a relative term which renders the claim indefinite. The term “an opening element more rigid than the rest of the foil seal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The lack of a specified metric or degree for rigidity and structure required to establish that rigidity is unclear, causing an inability to assess the boundary of the claim.  Also see the related discussion under 112f above.
There is insufficient antecedent basis for “the rest”. For the purpose of further prosecuting the claim, the phrase will be understood as equivalent to “a remainder of”. 
The term “an opening mechanism” in claim 4 (Page 2, Claim 4) is a relative term which renders the claim indefinite. The term “opening mechanism” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The lack of a specified structure and characteristics for the container’s opening mechanism causes an inability to assess the boundary of the claim. Also see the related discussion under 112f above.
Claims 5, and 11-14 are rejected under 35 U.S.C. 112(b) as depending from a rejected claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7,  are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Falcon et al. (WO 20100129621 – hereafter referred to as Falcon).  The Examiner’s Annotated Diagram A for Falcon follows:

    PNG
    media_image1.png
    767
    1332
    media_image1.png
    Greyscale

Examiner's Annotated Diagram A
Regarding Claim 1, Falcon teaches: a food container (Falcon, Describes many uses of container, based on customer requirements, including food – Paragraph 0045 and Examiner’s Annotated Diagram A, Item A) comprising a cover (Cover-30) and a foil seal (Foil is included in a list of potential sealing sheet materials – Paragraph 0045, and Item 36- sealing sheet) attached to said cover (The foil seal-36 or sealing sheet may be sandwiched between the structure of the cover component-30, Paragraph 0051).  
Regarding Claim 2, Falcon continues to teach: wherein said cover (Falcon, 30) is removable or openable in a sliding motion (Paragraph 0042 describes the sliding motion opening feature that meets this limitation.).  
Regarding Claim 3, Falcon continues to teach: wherein said cover (Falcon, 30) is re-closable after opening (Paragraph 0042 also covers the re-closable function, meeting this limitation.).  
Regarding Claim 6, Falcon continues to teach: wherein said foil seal (Falcon, Sealing Sheet, 36) is also attached to said food container (Tray component – 34) (Paragraph 0042 describes where the sealing sheet is attached to both the tray – 34 and the cover – 30, see Abstract for description of invention that meets this limitation.). 
Regarding Claim 7, Falcon continues to teach: wherein said foil seal (Falcon, Seal sheet, 36) is removed from said food container (Tray, 34) along a peeling line (Reseal Portion – 40, Paragraph 0053) which is between said foil seal (36) and said food container (34), and wherein said peeling line gradually widens (See Annotated Diagram A, Figure 5 – where the package widens from initial peel point to full width peel area  at 40) from a peeling starting point (End Wall, 44) on a periphery of said food container (44 is on periphery, per figure 5) to a remainder of the periphery of said food container (40 – reseal portion line).
Regarding Claim 9, Falcon continues to teach: wherein said foil seal (Falcon, 36) is removed from said food container along a peeling line (40) which is between said foil seal and said food container (Paragraph 0053), and wherein a leading edge of said foil seal (40 – leading edge is edge next to 44 in Annotated Diagram A), which is peeled off said food container in a peeling direction (I – see Annotated Diagram A, Item I), is never perpendicular to the peeling direction (Falcon has the capability to meeting the not perpendicular limitation through a mounting of the sealing sheet within the tray portion where one element of the seal sheet is skewed to allow more slack in one side of the seal sheet – See figure 11b.)
Regarding Claim 10, Falcon continues to teach: wherein adhesive (Falcon, Paragraph 0046 describes the use of a resealable adhesive for adhering the foil, 36 to the container or tray,34)   is provided for closing, sealing or partially sealing said foil seal back on said food container (See paragraph 0046 which meets this limitation.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11, 13-14 are is rejected under 35 U.S.C. 103 as being unpatentable over Falcon in view of Andersson et al. (US 20100172604 – hereafter referred to as Andersson).
Regarding Claim 4, Falcon teaches a container apparatus (Falcon, Describes many uses of container, based on customer requirements, including food – Paragraph 0045 and Examiner’s Annotated Diagram A, Item A)  comprising: a food container (Item A, Annotated Diagram A) comprising a foil seal (Seal Sheet, 36 and Paragraph 0045 that names foil as one of the possible sealing sheet materials), said foil seal comprising an opening element (Falcon describes a tab – 250, for opening one embodiment of the container in Paragraph 0060  - which is openable by fingers in a pincer movement – see 112(f) rejection above) (NOT EXPLICITLY TAUGHT) {(broadly defined as a special tip, foil, cover or the equivalent, paragraph 0060 describes the opening steps with the tab) to open said food container (A).  
Falcon does not explicitly teach a tab that is more rigid than the rest of the foil seal.
However, Andersson, in a similar disclosure on a tabbed, reclosable, laminate top container, teaches a similar tab that is: more rigid than the rest of the foil seal (Andersson, in paragraph 0041 describes an embodiment of the container portrayed in Figures 6c and 6d where the portion of the “more rigid container material”; also see Claim  10 for description of container material limitation) is attached to the flexible sealing sheet to produce tab 86 – Motivation – to provide an easy open and resealable package that integrates a pressure sensitive adhesive layer – Paragraph 0007.).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Sealing Sheet (Falcon – 36) and Opening Element (Falcon-tab, 250) of Falcon, providing the rigid tab structure taught by Andersson (Andersson, Tab-86 with rigid container element attached), motivated by the benefit of providing a container that is easy to open and reseal with a pressure sensitive adhesive layer (Falcon, Paragraph 0007).  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding Claim 5, Falcon continues to teach: wherein said foil seal (Falcon, Seal Sheet – 36) is re-closable after opening (Reclosing is an element of the invention described in Paragraph 0005.).
Regarding Claim 11, Falcon continues to teach: wherein said foil seal (Falcon, Seal Sheet – 36) is removed from said food container (Annotated Diagram B) along a peeling line (40) which is between said foil seal (See Figure 6B that meets this limitation with 36 – seal sheet and B – Food container) and said food container (B), and wherein said peeling line (40) gradually widens from a peeling starting point (C1) on a periphery (44 – end wall) of said food container (B) to a remainder of the periphery (C2 and 40) of said food container(B). 
Regarding Claim 13, Falcon continues to teach: wherein said foil seal (Falcon-Seal sheet, 36) is removed from said food container (B) along a peeling line (40) which is between said foil seal (36) and said food container (B), and wherein a leading edge of said foil seal (D), which is peeled off said food container in a peeling direction (I), is never perpendicular to the peeling direction (D is not perpendicular to I because the sealing sheet is secured between layers of the top cover – 20, which means there will always be a slight angle to the leading edge during opening and closing, See Examiner’s Annotated Diagram A).  
Regarding Claim 14, Falcon continues to teach: wherein adhesive is provided for closing, sealing or partially sealing said foil seal back on said food container.   
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Falcon in view of Kroeyr et al. (US 20130213967 – hereafter referred to as Kroeyr).
Regarding Claim 8, Falcon further teaches: wherein said peeling line (Falcon, 44 – leading edge and peel start point to full width peel points at 40).
Falcon does not explicitly teach: an arrowhead shape.
However, Kroeyr, in a similar disclosure on peelable and resealable tray packaging teaches a resealable peeling line that: gradually widens in an arrowhead shape (See Kroeyr, Figures 1 and 2, Motivation – in order to allow the user to overcome the seal forces easily – Paragraph 0025).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the package configuration and resulting seal structure of Falcon, providing the Arrowhead peel line structure of Kroeyr (Figures 1 and 2), motivated by the benefit of providing  a lower opening force to open the seal (Paragraph 0025).  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Falcon in view of Andersson in further view of Kroeyr.
Regarding Claim 12, Falcon continues to teach a peeling line (40). 
Falcon does not explicitly teach: an arrowhead shape.
However, Kroeyr, in a similar disclosure on peelable and resealable tray packaging teaches a resealable peeling line that: gradually widens in an arrowhead shape (See Kroeyr, Figures 1 and 2, Motivation – in order to allow the user to overcome the seal forces easily – Paragraph 0025).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the package configuration and resulting seal structure of Falcon, providing the Arrowhead peel line structure of Kroeyr (Figures 1 and 2), motivated by the benefit of providing  a lower opening force to open the seal (Paragraph 0025).  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wischusen III et al. (US 5269404) discloses Figures 1-4 and self-opening sleeve tray assemblies prior to pressure sensitive adhesives for resealing.
Arkins (US 20070051726) discloses Figures 1-4 and foil as a peelable membrane and sliding top structure as well as general features relevant to the scope and structure of the claimed invention.
Gold (WO 2013166379) discloses robotic pick devise for opening peelable membrane containers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                        

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731